Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00451-CR

                              Hector Augusto GRAMAJO,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009-CR-9358
                       Honorable Mary D. Roman, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, counsel’s motion to withdraw is
GRANTED and the judgment of the trial court is AFFIRMED.

      SIGNED December 11, 2013.


                                             _____________________________
                                             Rebeca C. Martinez, Justice